                                                                                                   Entered on Docket
                                                                                                   September 09, 2020
                                                                                                   EDWARD J. EMMONS, CLERK
                                                                                                   U.S. BANKRUPTCY COURT
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                             The following constitutes the order of the Court.
                                             2                                               Signed: September 9, 2020

                                             3
                                             4                            UNITED STATES BANKRUPTCY COURT
                                                                                       _________________________________________________
                                             5                            NORTHERN DISTRICT   OF CALIFORNIA
                                                                                       M. Elaine Hammond
                                                                                               U.S. Bankruptcy Judge
                                             6
                                                                                                  )    Case No. 15-50801 MEH
                                             7     In re                                          )
                                                                                                  )    Chapter 11
                                             8     Robert S. Brower, Sr.,                         )
                                                                                                  )
                                             9                                                    )
                                                                                                  )
                                            10                                                    )
UNITED STATES BANKRUPTCY COURT




                                                                                                  )
  for the Northern District of California




                                            11                                 Debtor.            )
                                                                                                  )
                                            12                                                    )    Adv. No. 17-5044
                                                                                                  )
                                            13     MUFG Union Bank, N.A.,                         )
                                                                                                  )
                                            14                                Plaintiff.          )
                                                                                                  )
                                            15     v.                                             )
                                                                                                  )    Video Trial
                                            16     Robert S. Brower, Sr., Coastal Cypress         )    Date: September 2, 2020
                                                                                                  )    Time: 9:00 a.m.
                                            17     Corporation, a California corporation, Wilfred )
                                                                                                  )
                                            18     "Butch" Lindley, Patricia Brower, American )
                                                                                                  )
                                            19     Commercial Properties, Inc., a Nevada          )
                                                                                                  )
                                            20     corporation, Anthony Nobles, Richard           )
                                                                                                  )
                                            21     Babcock, Patricia Brower Trust, and Coastal )
                                                                                                  )
                                            22     Cypress Corporation, a Delaware corporation, )
                                                                                                  )
                                            23                                                    )
                                                                                                  )
                                            24                               Defendants.          )
                                                                                                  )
                                            25                                                    )
                                            26                                       ORDER AFTER TRIAL
                                            27             Plaintiff, MUFG Union Bank, N.A., seeks a determination that the bankruptcy estate
                                            28     of Robert Brower Sr (“Brower” or “Debtor”) is the sole shareholder of Coastal Cypress

                                                                                               1

                                                 Case: 17-05044     Doc# 158      Filed: 09/09/20       Entered: 09/09/20 14:11:55    Page 1 of
                                                                                               9
                                             1     Corporation (“Coastal”). Defendants Anthony Nobles (“Nobles”) and Patricia Brower and
                                             2     the Patricia Brower Trust (“Patty” and “Patty Trust”) oppose. An evidentiary hearing was
                                             3     held on September 2, 2020. Isaiah Weedn appeared on behalf of Plaintiff. Bobby Samini
                                             4     appeared on behalf of Nobles. Richard Barber appeared on behalf of Patty, Patty Trust, and
                                             5     Robert Brower, Sr. (“Brower”).
                                             6            This court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a core proceeding
                                             7     pursuant to 28 U.S.C. § 157(b)(2)(A) and (O). This order incorporates my findings of fact
                                             8     and conclusions of law in accordance with Federal Rule of Bankruptcy Procedure 7052.
                                             9            Before turning to the merits, a procedural issue must be addressed. A review of the
                                            10     docket shows that in November 2017 the defendants in this adversary proceeding made a
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     demand for jury trial. Defendants then filed motions for jury trial and the right to a jury trial
                                            12     was found for all defendants except Brower. The parties then pursued cross-motions for
                                            13     summary judgment that resolved most of the issues in this adversary proceeding. Following a
                                            14     scheduling conference, I entered a trial scheduling order in December 2019, setting a bench
                                            15     trial for March 2020. On March 4, 2020, the parties filed a stipulation to continue trial and I
                                            16     issued an order approving the stipulation and setting a bench trial for September 2-3, 2020.
                                            17     On July 27, 2020, I issued an amended trial scheduling order that included additional
                                            18     information required for a video trial. The trial was conducted on September 2, 2020 based
                                            19     on stipulated exhibits; no witnesses testified.
                                            20            Whether intentional or inadvertent, Nobles and Patty waived their right to a jury trial
                                            21     by failing to object to any of the three court orders setting a bench trial. See Palmer v. Valdez,
                                            22     560 F.3d 965, 969-70 (9th Cir. 2009). See also White v. McGinnis, 903 F.2d 699 (9th Cir.
                                            23     1990) (en banc), and Fuller v. City of Oakland, 47 F.3d 1522 (9th Cir. 1995) (finding that
                                            24     knowing participation in a bench trial without objection constitutes a jury waiver).
                                            25
                                            26     Issues for Trial
                                            27            The cross-motions for summary judgment resolved most of the issues in the adversary
                                            28     proceeding. As a result, the remaining issues for trial are:

                                                                                                 2

                                                 Case: 17-05044       Doc# 158     Filed: 09/09/20      Entered: 09/09/20 14:11:55         Page 2 of
                                                                                                9
                                             1            (1)     Whether the $50,000 paid by Nobles was received by Coastal in exchange for
                                             2     50,000 shares of Coastal stock issued to Nobles; and
                                             3            (2)     Whether Patty paid $125,000 to Coastal in exchange for 125,000 shares of
                                             4     Coastal stock issued to Patty that were subsequently transferred to the Patty Trust; and if so,
                                             5     whether the $125,000 paid is traceable to her sole and separate property.
                                             6
                                             7     Background
                                             8            Brower and Patty married in 1980. Brower founded Coastal as a California
                                             9     corporation in 1982. On January 31, 2011, Nobles caused $200,000 to be transferred to the
                                            10     joint personal bank account of Brower and Patty at Fremont Bank. Brower transferred
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     $50,000 by check from his joint personal account to Coastal’s bank account on February 4,
                                            12     2011. On that same date, in his capacity as President of and on behalf of Coastal, Brower
                                            13     executed a promissory note in favor of himself (in his individual capacity) in the amount of
                                            14     $50,000 (the "Promissory Note"). Coastal repaid Brower all principle and interest due under
                                            15     the Promissory Note.
                                            16
                                            17     Coastal shares issued to Nobles
                                            18            Pursuant to California Corporations Code § 409(a), a corporation may issue shares for
                                            19     consideration in the form of “money paid” or other means not relevant here. Shares issued by
                                            20     a corporation without having received consideration in return are void. See Cortelyou v.
                                            21     Imperial Land Co., 156 Cal. 373, 376 (1909). Plaintiff bears the ultimate burden to establish
                                            22     that the 50,000 shares of Coastal that Nobles asserts he owns are property of Debtor’s
                                            23     bankruptcy estate.
                                            24            On January 31, 2011, Nobles paid $200,000 into the Browers’ joint account. Nobles
                                            25     maintains that $50,000 of this $200,000 payment to Brower was consideration for 50,000
                                            26     Coastal shares based on the Browers’ subsequent transfer of $50,000 to Coastal. On February
                                            27     4, 2011, Brower paid $50,000 to Coastal by check number 8948. In opposition to Plaintiff’s
                                            28     motion for summary judgment a new argument was presented – that the $50,000 check

                                                                                                3

                                                 Case: 17-05044      Doc# 158      Filed: 09/09/20     Entered: 09/09/20 14:11:55        Page 3 of
                                                                                                9
                                             1     transferred the money paid by Nobles to Coastal as consideration for his shares. In support,
                                             2     Brower stated in his Supplemental Declaration that “$50,000 of the money paid by Nobles
                                             3     was transferred from my bank account directly into Coastal Cypress via check number
                                             4     8948. . . This money was shown as a ‘cash receipt’ and ‘paid in capital’ on the [Coastal]
                                             5     general ledger.” Exhibit 6, p. 6-7, ¶ 17. However, in his Supplemental Declaration Brower
                                             6     failed to note that also on February 4, 2011, Brower loaned $50,000 to Coastal, received a
                                             7     promissory note in exchange, and that note was subsequently repaid by Coastal. Exhibit 9, p.
                                             8     3-4. There was only one $50,000 transfer between Brower and Coastal between January 12
                                             9     and February 11, 2011. Exhibit 4.
                                            10            Plaintiff asserts that the $50,000 originally provided by Nobles was used by Brower to
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     fund his loan to Coastal evidenced by the promissory note. Further, since the promissory note
                                            12     was subsequently repaid, it is not money paid to Coastal for Nobles’ shares. Nobles contends
                                            13     that there is no evidence to directly tie the check and promissory note together and that the
                                            14     inference that they are related is insufficient to overcome Plaintiff’s burden of proof.
                                            15     But Nobles argument ignores the prior misdirection by Brower of investments intended for
                                            16     Coastal. Brower stated in a prior declaration that following receipt of $200,000 from Nobles
                                            17     to Brower’s personal account, he wired $150,000 of the funds to Chateau Julian as a loan.
                                            18     Further, in March 2011, when Nobles paid an additional $40,000 into the personal account,
                                            19     Brower used those funds for repayment of a loan he previously made to Coastal. Brower’s
                                            20     transfer of funds to Coastal and Coastal’s immediate issuance of a promissory note to Brower
                                            21     is not a coincidence – it is a pattern and practice of Brower to take investment funds as they
                                            22     were received and direct them among the associated corporations as he deemed necessary and
                                            23     in his best interests. Unfortunately for Nobles, that did not include transfer of $50,000 to
                                            24     Coastal as “money paid” for the Coastal shares issued to Coastal. Further, Brower’s taking of
                                            25     a promissory note and its repayment precludes these funds from qualifying as an investment
                                            26     in Coastal.
                                            27            Two alternate defenses were also presented at trial. Nobles argued that the “bona fide
                                            28     purchaser” defense applies to preserve his shareholder status. This argument was rejected in

                                                                                                 4

                                                 Case: 17-05044      Doc# 158      Filed: 09/09/20     Entered: 09/09/20 14:11:55        Page 4 of
                                                                                                9
                                             1     the summary judgment memorandum decision. For the reasons stated therein, neither
                                             2     Cortelyou v. Imperial Land Co., 156 Cal. 373 (1909) nor Michaels v. Pac. Soft Water
                                             3     Laundry, 104 Cal. App. 349 (Ct. App. 1930) support application of the defense based on these
                                             4     facts. As such, I find that the “bona fide purchaser” defense does not apply.
                                             5            Finally, Brower argued that Nobles provided consideration for a contractual agreement
                                             6     to purchase stock and the issue is whether Nobles provided funds, not whether those funds
                                             7     were received by Coastal. Applicable law does not support this argument. Cal. Corp. Code
                                             8     § 409(a) provides for the issuance of shares “for consideration in the form of money paid” and
                                             9     prohibits promissory notes as a form of consideration. Similarly, an unfulfilled contract to
                                            10     purchase stock does not provide consideration to the corporation. As recognized by the
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     California Supreme Court, shares issued without receipt of consideration are void. See
                                            12     Cortelyou, 156 Cal. at 376.
                                            13
                                            14     Coastal shares issued to Patty Brower
                                            15            As with Nobles, Plaintiff asserts that Patty did not provide consideration for the
                                            16     125,000 shares of Coastal she received, and as such, the shares are void. Patty asserts that she
                                            17     paid $125,000 for the shares and that the funds were paid from her separate property.
                                            18            “Except as otherwise provided by statute, all real and personal property, wherever it is
                                            19     located, acquired by a married person during the marriage while the person is domiciled in
                                            20     California is community property.” Cal. Fam. Code § 760. The interests of each spouse in
                                            21     community property during the marriage are present, existing, and equal interests. Cal. Fam.
                                            22     Code § 751. Neither spouse has any interest in the separate property of the other spouse. Cal.
                                            23     Fam. Code § 752. But the general presumption of community property is rebuttable. See
                                            24     Marriage of Ciprari, 32 Cal. App. 5th 83, 91 (Ct. App. 2019). The party contesting
                                            25     community property bears the burden of proof in rebutting the presumption by a
                                            26     preponderance of the evidence. In re Marriage of Foley, 189 Cal. App. 4th 521, 527 (Ct. App.
                                            27     2010). Virtually any credible evidence may be used to overcome the presumption. For
                                            28     example, tracing the assets to a separate property source, showing an agreement or clear

                                                                                                5

                                                 Case: 17-05044      Doc# 158     Filed: 09/09/20     Entered: 09/09/20 14:11:55        Page 5 of
                                                                                               9
                                             1     understanding between the spouses regarding ownership status, and presenting evidence that
                                             2     the item was acquired as a gift can be enough to rebut the presumption. In re Marriage of
                                             3     Haines, 33 Cal. App. 4th 277, 291 (Ct. App. 1995).
                                             4            Separate property may be acquired during the marriage by gift, devise, bequest, or
                                             5     descent; as rents, issues, and profits of separate property; or as property acquired with
                                             6     separate property funds or proceeds. See Cal. Fam. Code § 770(a). Property may also
                                             7     transmute from community to separate, by written agreement of the spouses, either before or
                                             8     after marriage and while living together. Cal. Fam. Code § 850.
                                             9            Plaintiff has the initial burden to establish that money was not paid to Coastal for the
                                            10     issuance of stock to Patty. The burden then shifts to Patty to establish that money was paid
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     for the Coastal shares and that the money used was not subject to the community property
                                            12     presumption.
                                            13            Following discovery, Plaintiff established that neither Brower nor Patty produced
                                            14     documentary evidence of a payment from Patty to Coastal for issuance of her 125,000 shares.
                                            15     Although a Coastal stock certificate bearing Patty’s name and the number of shares exists, the
                                            16     certificate does not provide proof of payment – as is the case with shares issued to Babcock,
                                            17     Nobles, and Lindley. The only evidence provided in support of Patty’s assertion that she
                                            18     provided consideration is the Browers’ prenuptial agreement and Brower’s Supplemental
                                            19     Declaration.
                                            20            Brower and Patty entered into a premarital agreement in 1980. It provides that Brower
                                            21     and Patty each had separate property at that time and that each party would retain sole
                                            22     ownership, control, and power of disposal of all property each then owned or subsequently
                                            23     acquired and free and clear of any interests, including rights under community property laws.
                                            24     The premarital agreement evidences their intent to maintain separate property. But it does not
                                            25     establish a payment was made by Patty for the Coastal stock.
                                            26            Brower stated in his Supplemental Declaration that Patty “paid $125,000 for her
                                            27     shares – from her separate property money that she brought into our marriage.” Exhibit 6, p.
                                            28     4, ¶ 8. He further asserted that Patty had $515,000 prior to their marriage but that amount is

                                                                                                 6

                                                 Case: 17-05044      Doc# 158      Filed: 09/09/20     Entered: 09/09/20 14:11:55        Page 6 of
                                                                                                9
                                             1     subject to dispute. The typed recital in the premarital agreement states that Patty “presently
                                             2     has property and investments in an amount in excess of $15,000.” Exhibit A, p. 2. Brower
                                             3     stated that prior the marriage the agreement was amended by hand to increase the amount of
                                             4     Patty’s assets to $515,000 with initials by the change. Exhibit 6, p. 2, ¶ 4. At his deposition in
                                             5     February 2019, Brower testified that Patty had approximately $600,000 in separate assets at
                                             6     the time they entered into the premarital agreement. Exhibit B, p. 2.
                                             7            I find that the premarital agreement, combined with Brower’s February 2019
                                             8     testimony establishes that the Browers intended to maintain separate property and that Patty
                                             9     held more than $125,000 in separate assets at the time of their marriage. That said, it does not
                                            10     establish that a payment was made by Patty for the Coastal stock from her separate property.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     The only evidence presented for this is Brower’s Supplemental Declaration. Exhibit 6, ¶ 8.
                                            12     The determination then is whether I find Brower’s testimony credible. I do not.
                                            13            Brower’s chapter 11 case was filed in March 2015. In February 2017, I conducted a
                                            14     three-day trial to determine whether Brower’s debt to Plaintiff should be exempt from
                                            15     discharge due to fraudulent misrepresentations made by Brower in a written statement
                                            16     regarding his financial condition. Plaintiff prevailed at trial and Brower was denied a
                                            17     discharge of his debt to Plaintiff. More to the point, I found that Brower’s testimony was
                                            18     neither compelling nor credible and that the annual financial statements provided to the Bank
                                            19     established a pattern of misrepresentations.
                                            20            Brower’s willingness to do what it takes to avoid losing was borne out in other ways
                                            21     as well. At two times during this adversary proceeding Brower presented eleventh hour
                                            22     evidence to avoid an unfavorable ruling. First, Plaintiff brought a request for a preliminary
                                            23     injunction to halt the sale of the only asset of American Commercial Properties (“ACP”) – the
                                            24     Browers’ home – on the basis that ACP was a community property asset and had not been
                                            25     transmuted to Patty’s separate property. In support of the opposition Brower presented for the
                                            26     first time a letter and handwritten card, each dated November 8, 2000, and providing language
                                            27     that arguably established a transmutation of ACP as community property to Patty’s separate
                                            28     property. These documents were responsive to discovery requests from at least two years

                                                                                                  7

                                                 Case: 17-05044      Doc# 158      Filed: 09/09/20     Entered: 09/09/20 14:11:55        Page 7 of
                                                                                                9
                                             1     prior, had never been produced before, and Brower previously testified did not exist. Doc #
                                             2     83, p. 2, ¶ 3. Brower’s story was that these were documents Patty had kept and he recently
                                             3     discovered. Exhibit 6, p. 4, ¶ 6. There were significant questions as to the authenticity of each
                                             4     and the card was submitted to forensic testing. A forensic report finding it highly probable
                                             5     that the card was modified sometime after the initial text had been written was filed in support
                                             6     of Plaintiff’s motion for summary judgment. Doc # 109-12, p. 19. Second, as discussed
                                             7     above, when forced to identify funds provided by Nobles paid to Coastal, Brower asserted
                                             8     that the $50,000 . . . for stock to support his opposition to Plaintiff’s arguments at summary
                                             9     judgment. In so doing, he failed to also state that he testified in a deposition six months
                                            10     before that he loaned $50,000 to Coastal on that same date.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11            In sum, there is no documentary evidence to support a finding that Patty provided
                                            12     $125,000 to Coastal for her shares. Brower provided the only testamentary evidence in his
                                            13     Supplemental Declaration filed after Plaintiff’s presentation of its case in the motion for
                                            14     summary judgment. Based on Brower’s statements and actions throughout five years of
                                            15     litigation I do not find his testimony credible and find that it should be given no weight in this
                                            16     determination. As such, there is in no evidence to support a finding that Patty paid money to
                                            17     Coastal for her shares, and I find pursuant to Cal. Corp Code § 409(a) Patty’s shares in
                                            18     Coastal are void.
                                            19
                                            20     Conclusion
                                            21            For the reasons stated herein, I find that the Coastal shares issued to Nobles and Patty,
                                            22     and that Patty subsequently transferred to the Patty Trust, are void for lack of consideration.
                                            23     The subsequent transition of Coastal from a California corporation to a Delaware corporation
                                            24     does not change these findings.
                                            25            A judgment consistent with this with this order after trial shall be issued
                                            26     contemporaneously.
                                            27                                          **END OF ORDER**
                                            28

                                                                                                 8

                                                 Case: 17-05044        Doc# 158    Filed: 09/09/20     Entered: 09/09/20 14:11:55         Page 8 of
                                                                                                9
                                             1                                  COURT SERVICE LIST
                                             2
                                                   Via ECF:
                                             3
                                                   All ECF Recipients
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                         9

                                                 Case: 17-05044    Doc# 158   Filed: 09/09/20   Entered: 09/09/20 14:11:55   Page 9 of
                                                                                           9
